El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para interpretar por primera vez el Art. 758 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 2398, con el fin de resolver si para ejercer la facultad de mejorar a un hijo común luego de fallecer el causante, otor-gada en un pacto de capitulaciones matrimoniales, es ne-cesario que la cónyuge supérstite se encuentre en estado de viudez al momento de efectuar la mejora.
HH
Rafael Hernández Torres estuvo casado en primeras nupcias con Estrella Graulau (Graulau) y procrearon dos hijos, Rafael Moisés y Marie Claire Hernández Graulau. Dicho vínculo matrimonial fue disuelto y el 27 de julio de 1990 Hernández Torres contrajo segundas nupcias con Edith Latorre Thelmont (Latorre) bajo el régimen econó-mico de separación de bienes. El 5 de septiembre de 1995 Hernández Torres (causante) murió intestado. Al momento del fallecimiento, su segunda esposa se encontraba emba-razada del único hijo procreado por ambos, el niño R.A. Hernández Latorre, quien nació el 18 de octubre de 1995.
El 7 de marzo de 1996 Graulau, en representación de sus hijos menores, instó una acción de reclamación, parti-ción y adjudicación de herencia ante el Tribunal de Pri-mera Instancia contra Latorre. Esta contestó la demanda y *707levantó como defensa afirmativa su facultad para mejorar al único hijo procreado entre ella y el causante, que había sido pactada por ambos el 13 de julio de 1990, en la octava cláusula de la escritura de capitulaciones matrimoniales otorgada por ella y Hernández Torres antes de casarse. Dicha cláusula lee así:
En caso de que el matrimonio entre los aquí comparecientes quedase disuelto por el fallecimiento de uno de éstos, el cón-yuge sobreviviente tendrá el derecho a la cuota viudal usufruc-tuaria que le concede la ley, disponiéndose y acordándose ade-más que en tal caso podrá disponer del tercio de mejora con respecto a los bienes del caudal hereditario a favor de los hijos en común [que] pudieran tener los comparecientes, según pro-vee el Código Civil de Puerto Rico en sus secciones 2393 y 2398, según de aplicación, o respecto a cualquier otra disposición legal en armonía con la voluntad expresada en este documento. Apéndice, pág. 122.
Así las cosas, Graulau presentó una demanda enmen-dada y alegó entonces que el pacto prematrimonial aludido era inaplicable al caso de autos debido a que entre la de-mandada y el causante sólo había un hijo común y éste no era susceptible de ser mejorado, en vista de que el Código Civil de Puerto Rico, en su Art. 758, supra, establece que a la viuda se le puede dar potestad para mejorar los “hijos comunes”, en plural, lo que excluye la mejora a un solo “hijo común”.
Graulau también planteó que Latorre había contraído nuevas nupcias posterior a la muerte del causante, por lo que no cumplía con uno de los requisitos que establece el Código Civil para poder ejercer como viuda la facultad de mejorar a los hijos comunes.
Luego de varios incidentes procesales, el Tribunal de Primera Instancia dictó una resolución interlocutoria so-bre la controversia y sostuvo la validez de la facultad de mejorar concedida por el causante a Latorre en las capitu-laciones matrimoniales otorgadas por éstos. Declaró mejo-rado al niño R.A. Hernández Latorre en el haber heredita-*708rio de su padre. Determinó que la voluntad de las partes fue la de conceder al viudo o la viuda la facultad de mejorar a los hijos que se procrearan en ese matrimonio, fuera uno sólo o más de uno. También determinó que el hecho de que Latorre hubiese contraído nuevas nupcias no era razón para coartarle el derecho a mejorar al niño habido en su matrimonio anterior con el causante, porque el momento y status matrimonial determinantes para ejercer la facultad de mejorar eran aquellos vigentes al momento de fallecer el cónyuge causante.
Inconforme con dicho dictamen, Graulau acudió al Tribunal de Circuito de Apelaciones. En esencia, planteó que en la partición del caudal hereditario no podía conside-rarse que el hijo del causante con Latorre hubiese sido me-jorado porque el Art. 758 del Código Civil, supra, no apli-caba aquí debido a las dos objeciones planteadas ante el foro de instancia.
El foro apelativo, sin embargo, se negó a expedir el re-curso de Graulau por entender que su intervención sería inoportuna, porque “sólo provocaría un fraccionamiento in-debido del pleito y la dilación en la solución del mismo”. Apéndice, pág. 3. Graulau solicitó la reconsideración de tal dictamen insistiendo en que la intervención del foro apela-tivo en ese momento de ninguna forma provocaría una dilación en la solución del pleito de partición, sino todo lo contrario. Adujo que si el foro apelativo no intervenía ahora, el foro de instancia procedería a realizar una parti-ción errónea, a base de un hijo equivocadamente mejorado, lo que daría lugar a que tuviese que impugnar tal partición y, al ser ésta revocada, a volver al foro de instancia para que realizase de nuevo la partición del modo correcto. Ex-plicó Graulau que continuar el pleito de partición, por lo tanto, sin que se resolviese el erróneo dictamen parcial del foro de instancia sobre la mejora en cuestión, conllevaría una duplicidad de esfuerzos.
*709No obstante el planteamiento de Graulau, el foro apela-tivo denegó la reconsideración aludida.
Graulau entonces acudió ante nos oportunamente me-diante un recurso de certiorari y alegó como error lo si-guiente:
Erró el foro apelativo al abstenerse de resolver la interpreta-ción de la cláusula en controversia, siendo la misma indispensable para hacer la partición de la herencia. Petición de certio-rari, pág. 6.
El 16 de julio de 2003 la peticionaria también presentó una moción en auxilio de nuestra jurisdicción mediante la cual expresó que el foro de instancia había señalado ya una vista para el 8 de septiembre de 2003 para continuar con los procedimientos de partición y que, de celebrarse dicha vista antes de que este Foro adjudicase la petición de cer-tiorari, convertiría en académica la controversia planteada en ella.
El 18 de julio de 2003 expedimos el auto solicitado a fin de revisar la resolución dictada el 17 de marzo de 2003 por el foro apelativo. El 27 de octubre de 2003 tuvimos que reiterar mediante una resolución que el caso de autos es-taba paralizado, como efecto de nuestro dictamen del 18 de julio de 2003, mediante el cual expedimos el recurso solici-tado por Graulau. Ello debido a que el foro de instancia había vuelto a señalar una vista para continuar con el pro-cedimiento de partición para el 10 de noviembre de 2003.
El 10 de noviembre de 2003 la peticionaria presentó su alegato y el 26 de noviembre de 2003 la recurrida presentó el suyo. El 13 de enero de 2004 compareció la defensora judicial del menor Hernández Latorre y presentó sus pun-tos de vista sobre el asunto de autos. Con la comparecencia de todas las partes pasamos a resolver.
*710H — I 1 — 1
De lo relatado antes, es evidente que la peticionaria tiene razón en cuanto a que para llevar a cabo la partición de la herencia en el caso de autos correctamente es indispensable resolver primero si el menor R.A. Hernández La-torre ha sido debidamente beneficiado con una mejora res-pecto al caudal hereditario de su padre. En el caso de autos, existen tres hijos del fallecido Rafael Hernández Torres, quienes tendrían derecho a una participación igual en la totalidad del referido caudal, como únicos herederos de su padre quien murió sin testar. Art. 895 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 2643. Sin embargo, de ha-ber sido mejorado uno de los tres hijos, como se alega aquí, entonces a ese hijo le correspondería una tercera parte del caudal, como mejora, más una participación igual a la de los otros dos hijos en el resto del caudal, como legítima. Art. 751 del Código Civil, 31 L.P.R.A. sec. 2391. El hijo mejorado, pues, tendría derecho a una parte del caudal hereditario sustancialmente mayor a la que le correspon-dería a los otros dos hijos. La partición de la herencia sería sustancialmente distinta, dependiendo de si uno de los tres hijos fue mejorado o no. Es por lo anterior, que resulta indispensable resolver tal asunto de manera firme y final para proceder correctamente a la partición solicitada en el caso de autos. Erró, pues, el foro apelativo al desestimar el recurso de apelación que le fue presentado por Graulau. Tal desestimación no habría de evitar dilaciones en la so-lución de este caso como supuso el foro apelativo; más bien las crea, al dejar sin revisar un dictamen del foro de ins-tancia que la parte peticionaria habría de cuestionar de nuevo, de haber completado dicho foro la partición en cues-tión conforme al dictamen impugnado.
*711HH HH I — H
Nunca antes habíamos tenido la ocasión para interpre-tar el Art. 758 del Código Civil de Puerto Rico, supra, que permite que el cónyuge supérstite pueda mejorar a los hi-jos que tuvo con el causante si éste murió intestado, siem-pre que tal facultad haya sido pactada en capitulaciones matrimoniales. En nuestra jurisdicción, pues, no existen pautas jurisprudenciales de este Foro que le permitan a los tribunales a quo adjudicar con finalidad controversias como las del caso de autos. Ello explica en parte porqué, a la altura del 2004, está aún sin realizarse una partición hereditaria que se procuró judicialmente el 7 de marzo de 1996. Se trata de un asunto novel, que sólo este Tribunal puede adjudicar de manera terminante y que la parte in-teresada evidentemente ha de volver a traer ante nos, de no dilucidarse ahora en esta opinión.
Por lo anterior, y conscientes de que “sin duda, la eco-nomía procesal es un pilar importante dentro de nuestro sistema procesal civil” —Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483, 494 (1999)— pasamos a resolver sin trámite ulterior la cuestión medular de derecho del caso de autos, que todas las partes han discutido extensa-mente en sus alegatos ante nos, tal como lo hemos hecho en otras ocasiones. Véanse: López v. C.E.E., 161 D.P.R. 527 (2004); Pérez v. Com. Rel. Trab. Serv. Púb., 158 D.P.R. 180 (2002).
IV
En el caso de autos, el foro de instancia determinó ex-presamente que el hecho de que Latorre hubiese contraído nuevas nupcias luego del fallecimiento del causante no le impedía ejercer posterior al nuevo matrimonio la facultad de mejorar prevista en el citado Art. 758 del Código Civil. *712Afirmó el foro de instancia que interpretar el Art. 758 de otro modo, como lo pedían los demandantes, “sería atar inexorablemente la posibilidad de que un cónyuge supérs-tite pueda rehacer su vida al trámite judicial de partición de herencia”. Apéndice, pág. 37. Veamos si fue correcta tal determinación.
El Art. 757 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 2397, dispone: “La facultad de mejorar no puede encomendarse a otro.”
Luego, el Art. 758 del mismo Código, supra, aclara lo siguiente:
No obstante lo dispuesto en la sección anterior, podrá váli-damente pactarse, en capitulaciones matrimoniales, que mu-riendo intestado uno de los cónyuges, pueda el viudo o viuda que no haya contraído nuevas nupcias, distribuir, a su pru-dente arbitrio, los bienes del difunto y mejorar en ellos a los hijos comunes, sin perjuicio de las legítimas y de las mejoras hechas en vida por el finado. (Enfasis suplido.)
El Art. 758 referido proviene del Art. 831 del Código Civil español, cuya letra lee así, en lo pertinente aquí:
No obstante lo dispuesto en el artículo anterior, podrá orde-narse en testamento o en capitulaciones matrimoniales que muriendo el cónyuge otorgante, pueda el viudo o viuda que no haya contraído nuevas nupcias distribuir, a su prudente arbi-trio, los bienes del difunto y mejorar en ellos a los hijos comu-nes, sin perjuicio de las legítimas y de las mejoras y demás disposiciones del causante. (Enfasis suplido.) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, 2da ed. revisada y anotada, Madrid, Ed. Rev. Der. Privado, 1982, T. XI, pág. 403.
Comenta González Tejera que, en su origen, el propósito de esta modalidad de ordenar la mejora fue fomentar hacia el cónyuge supérstite el respeto y la lealtad de los hijos y los descendientes comunes, para procurar así una armonía que impidiera los litigios en torno a los bienes de la herencia. E. González Tejera, Derecho de Sucesiones, San Juan, Ed. U.P.R., 2002, T. II, pág. 503, citando a Flo-*713rencio García Goyena, Concordia, motivos y comentarios al Código Civil español, Art. 900, Vol. III, pág. 107 y ss.
Se ha señalado asimismo que
... la finalidad de la cláusula se autorizaba, por sus efectos “muy saludables” en los países de Fueros, pues mantenían el respeto y dependencia de los hijos particularmente hacia su madre viuda-, y se conservaba así la disciplina doméstica, [además] de que se evitaban los desastrosos juicios de testamentaria. J. Vallet de Goytisolo en M. Albaladejo, pp. cit., pág. 404, citando a García Goyena, Concordancias, II, págs. 107 y ss. Véase, además, F. Puig Peña, Tratado de Derecho Civil Español, Madrid, Ed. Rev. Der. Privado, 1963, T. V, Vol. II, págs. 462-463.
En efecto, el consenso de los comentaristas españoles es que la singular mejora en cuestión se concibió como un medio para fortalecer la autoridad de la madre viuda que se quedaba sola a cargo de los hijos y administraba su herencia. Era un instrumento para procurar la disciplina y obediencia de los hijos, apoyado en el premio que podía concederles. Presuponía, sin lugar a dudas, que la viuda permaneciese célibe, para poder dedicarse enteramente al deber fiduciario de administrar la herencia de los hijos que tuvo con el causante. Dicho de otra manera, la mejora en cuestión se concibió precisamente para la viuda que no volvía a casarse y que se dedicaba así sola a atender a los hijos habidos con el causante. Véanse, además: L. Roca Sastre, Derecho de Sucesiones, 2da ed. rev., Barcelona, Ed. Bosch, 1997, T. II; J.R. Vélez Torres, Curso de derecho civil: derecho de sucesiones, 2da ed. rev., San Juan, Rev. Jur. U.I.A., 1992, T. IV, Vol. III, pág. 267, citando a Valverde.
Más allá del claro historial de la mejora autorizada me-diante capitulaciones matrimoniales, está el hecho contun-dente de que el Art. 758 del Código Civil de Puerto Rico, supra, expresamente dispone, en lenguaje claro y patente, que la mejora aludida a de ser otorgada por el viudo o la viuda “que no haya contraído nuevas nupcias ...”. Es por el *714carácter claro e indubitable de ese lenguaje que en la doc-trina civilista de ordinario se enumera como uno de los requisitos esenciales de esta modalidad de la mejora el que el viudo o la viuda “continúe en estado de viudedad al mo-mento de ejercer la facultad de mejorar”. González Tejera, op. cit., pág. 504. De cualquier modo, la inequívoca disposición del citado Art. 758 del Código Civil debe observarse cabalmente, en vista de la norma cardinal de que cuando la ley es clara y libre de toda ambigüedad, se ha de atender a su letra. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14; Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996); Lasalle v. Junta Dir. A.C.A.A., 140 D.P.R. 694 (1996); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980); Rodríguez v. Fidelity Bond Mortg. Corp., 108 D.P.R. 156 (1978).
En conclusión, conforme al Art. 758 del Código Civil, supra, el cónyuge supérstite tiene que estar en estado de viudez al momento de ejercer la facultad de mejorar; lo requerido es la soltería al momento de ejercer la facultad. Vallet de Goytisolo, op. cit., pág. 410.
V
Pasemos ahora a aplicar al caso de autos la normativa reseñada antes.
En el caso de autos, Latorre permaneció en estado de viudez por un tiempo, pero luego contrajo nuevas nupcias, antes de ejercer la facultad de mejorar otorgada en sus ca-pitulaciones matrimoniales con el causante. Por ende, no se cumplió con uno de los requisitos esenciales del Art. 758 del Código Civil, supra; por consiguiente, es evidente que el reclamo de Latorre no procede. Erró el foro de instancia al resolver de otro modo.
Habiendo determinado que la señora Latorre no podía ejercer la facultad de mejorar por no cumplir con uno de los requisitos fijados por el Código Civil, no es necesario dilu-*715cidar en este caso el asunto relacionado a la potestad del viudo o de la viuda de mejorar cuando en el matrimonio se procrea sólo un hijo común, asunto que ha dado lugar a extensas y complejas discusiones en la doctrina civilista.
Por los fundamentos expuestos, se dictará sentencia para revocar los dictámenes del foro apelativo y del foro de instancia en el caso de autos, y para devolver el caso a este último para que continúen los procedimientos allí conforme a lo aquí pautado.
El Juez Asociado Señor Rebollo López disintió sin opinión.